NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL GARCIA OLIVERA, AKA Daniel No. 17-71251
Olivera Garcia,
                                  Agency No. A205-716-431
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Daniel Garcia Olivera, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

       Garcia Olivera’s due process claim fails for lack of prejudice, where he

does not address how any incompetent interpretation at his hearing prevented him

from presenting evidence or testimony relevant to the issue of exceptional and

extremely unusual hardship to a qualifying relative. See Aden v. Holder, 589 F.3d

1040, 1047 (9th Cir. 2009) (“To establish a due process violation, a petitioner must

show that defects in translation prejudiced the outcome of the hearing.”).

      PETITION FOR REVIEW DENIED.




                                         2                                   17-71251